TIMOTHY C. FOX
Montana Attorney General
JON BENNION
Deputy Attorney General
DALE SCHOWENGERDT
Solicitor General
MATTHEW T. COCHENOUR
Assistant Attorney General
215 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
Phone: 406-444-2026
Fax: 406-444-3549
jonbennion@mt.gov
dales@mt.gov
mcochenour2@mt.gov

COUNSEL FOR INTERVENOR

                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                     MISSOULA DIVISION

TANYA GERSH,                      Case No. CV 17-50-M-DLC-JCL
                Plaintiff,
          and                     NOTICE OF CLARIFICATION
TIMOTHY C. FOX, in his official
capacity as Attorney General of
the State of Montana,
                Intervenor,
     v.
ANDREW ANGLIN,
                Defendant.




                                              NOTICE OF CLARIFICATION
                                                                PAGE 1
     On May 17, 2018, the Court granted the Montana Attorney

General’s motion to intervene in this matter for the limited purpose of

defending the constitutionality of Mont. Code Ann. § 27-1-1503(2).

See Docs. 88, 90. Recent orders reflect that the State of Montana is an

Intervenor; however, they incorrectly align the State with the

Defendant, the party who has raised the possibility of a challenge to the

statute. See e.g., Doc. 160.

     After consultation with the clerk of court, the Attorney General

files this notice of clarification and asks the Court to amend the caption

to accurately reflect the Intervenor’s position. The State submits that

the caption set forth on this Notice accurately reflects the status of the

parties.

     Respectfully submitted this 19th day of March, 2019.

                                  TIMOTHY C. FOX
                                  Montana Attorney General
                                  215 North Sanders
                                  P.O. Box 201401
                                  Helena, MT 59620-1401

                                  By:   /s/ Matthew T. Cochenour
                                        MATTHEW T. COCHENOUR
                                        Assistant Attorney General
                                        Counsel for Intervenor



                                                     NOTICE OF CLARIFICATION
                                                                       PAGE 2
                    CERTIFICATE OF SERVICE

     I hereby certify that I electronically filed the foregoing document

with the clerk of the court for the United States District Court for the

District of Montana, using cm/ecf system. Participants in the case who

are registered cm/ecf users will be served by the cm/ecf system.

DATED: March 19, 2019               By:    /s/ Matthew T. Cochenour
                                           Matthew T. Cochenour
                                           Assistant Attorney General




                                                    NOTICE OF CLARIFICATION
                                                                      PAGE 3
